DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group II (Claims 6-19), Species 2 and Species i in the reply filed on 10/04/2022 is acknowledged.
 	Claims 1-5, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Species 1-2, Species i-ii, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.


Claim Objections
 	Claims 6-7, 10-11 and 13-15 are objected to because of the following informalities:  
 	(1) Claim 6 recites “between  1  and  3  J/cm2” should be changed to        “between 1 J/cm2 and 3 J/cm2”.
 	(1) Claim 7 recites “1μm and 50μm” at line 2 should be changed to “1 μm and 50 μm”.  
 	(2) Claim 7 recites “10μm and 100μm” at line 3 should be changed to “10 μm and 100 μm”.
 	(3) Claim 10 recites “10ps and 50ns” at line 2 should be changed to “10 ps and 50 ns”.
 	(4) Claim 13 recites “1μm and 50μm” at line 3 should be changed to “1 μm and 50 μm”.  
 	(5) Claim 13 recites “10μm and 100μm” at line 4 should be changed to “10 μm and 100 μm”.
 	(6) Claim 13 recites “500μm and 1 cm” at line 5 should be changed to “500 μm and 1 cm”.
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 6-7, 10-11 and 13-15 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 recites “the pre-compacted powder of the porous layer” at line 12. There is insufficient antecedent basis in regards to this claim limitation. Examiner suggest to amend the above claim limitation to “pre-compacted powder of the porous layer”.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Joyce, Jr. et al. (US 5292559) teaches a process of laser transfer material process by irradiating a substrate 10 for propelling composite 12 toward the workpiece 14.  Joyce, Jr. et al. does not teach or suggest that the irradiation with a laser generated a pressure wave in pre-compacted powder of porous layer causing a cavity transfer momentum to the projectile.
 	Chang (US 5725989) teaches a process for laser driven propulsion of a projectile by thermal transfer of a layer by irradiating a metal layer (col.8 at lines 52-65, i.e., non-limiting examples of receptors which can be … aluminum or other metals … various layers may be coated onto the image receiving substrate to facilitate transfer of the transfer layer to the receiver). However, Chang does not teach or suggest that the irradiation with a laser generated a pressure wave in pre-compacted powder of porous layer causing a cavity transfer momentum to the projectile. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761